Appeal from an amended decision of the Workers’ Compensation Board, filed June 10, 1996, which, inter alia, denied claimant’s applications to reopen his claim.
The injury which gave rise to this matter was incurred by claimant in December 1962. In September 1969, claimant received his final payment of workers’ compensation benefits in the form of a nonschedule adjustment (lump sum award). This case has been reopened and closed several times in the ensuing years. Claimant’s subsequent applications to reopen, filed in January 1983 and December 1986, were denied as untimely. We affirm. Workers’ Compensation Law § 123 provides that no award of compensation can be made "where application therefor is made after a lapse of eighteen years from the date of the injury” (in this case, after Dec. 1980) or where there has been "a lapse of eight years from the date of the last payment of compensation” (in this case, after Sept. 1977). As claimant’s applications to reopen were filed years after the running of the relevant limitations periods, they were properly denied.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the amended decision is affirmed, without costs.